Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	In a preliminary amendment dated 04/22/2020, claims 6-7 and 15-16 have been amended. Claims 8-14 and 17 have been canceled. Claims 1-7, 15-16 and 18-23 have been examined.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 04/22/2020 and 06/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
3.	For claims 1-2, 4, 15, 18 and 20, the phrases “and/or” and “at least one of” have been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5 and 21 recite, “…the private key is completely stored…” The phrase “completely stored” is not commonly known to one of ordinary skill in the art and the specification fails to provide a definition of what it means for a key to be “completely stored”.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 4-5, 15-16, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (U.S. Patent Application Publication (2015/0033031; hereafter .
	For claims 1 and 15-16, Swaminathan teaches an electronic device, non-transitory computer readable storage medium, comprising:
	a processor, a communication interface, a memory, and a communication bus; wherein the processor, the communication interface, and the memory communicate with each other via the communication bus (note paragraph [0052], processor, memory and network interface communicate using bus);
	the memory is configured for storing computer programs (note paragraph [0051], memory); and
	the processor is configured for executing the programs stored in the memory to implement a method (note paragraph [0050], processor executes instructions) for securing a private key of an application (note paragraphs [0030] and [0040], private key of consumption application is protected), wherein the method comprises:
	obtaining security detection information for an operating environment of the application as a first security detection information (note paragraph [0040], block 302, security detection information for operating system is obtained);
	obtaining security detection information for the application itself as a second security detection information (note paragraph [0041], block 304, security detection information for application is obtained);
	determining factors affecting the security of the private key of the application based on the first security detection information and/or the second security detection information (note Fig. 3 and paragraphs [0040]-[0041], blocks 302, 304 and 308, 

	Swaminathan differs from the claimed invention in that they fail to teach:
	application is a digital wallet
	generating prompt information by using the factors and outputting the prompt information to prompt a user to process the factors affecting the security of the private key.

	Roguine teaches:
	application is a digital wallet (note paragraph [0034], monitored file is a digital wallet storing Bitcoin, i.e. private key associated with Bitcoin token)
	generating prompt information by using the factors and outputting the prompt information to prompt a user to process the factors affecting the security of the private key (note paragraph [0039], warn the user in the event of a security event).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the key protection through system compromise detection of Swaminathan and a digital wallet storing a key and warning a user of security events of Roguine. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a digital wallet storing a key (Roguine) and when the key is used, the system obtains information regarding the compromise of the operating system and the application (Swaminathan) 


	For claims 2 and 18, the combination of Swaminathan and Roguine teaches claims 1 and 15, wherein, the first security detection information comprises at least one of the following information for an electronic device in which the digital wallet is stored: virus detection information (note paragraph [0043] of Swaminathan, security detection information includes whether undesired application, e.g. malware, are not permitted to run on the system, i.e. virus detection information), vulnerability detection information (note paragraph [0044] of Swaminathan, security detection information includes a prohibited operation test, i.e. vulnerability detection), root permission detection information (note paragraph [0042] of Swaminathan, security detection information includes if system is jailbroken, i.e. root permission), and network transmission security detection information.

	For claims 4 and 20, the combination of Swaminathan and Roguine teaches claims 1 and 15, wherein, the second security detection information comprises at least one of the following information: detection information for read and write permission to a memory corresponding to the digital wallet (note paragraph [0044] of Swaminathan, detection information includes test operations of read and write permissions of application memory space), detection information for repackaging of an installation package of the digital wallet (note paragraph [0046] of Swaminathan, detection 

	For claims 5 and 21, the combination of Swaminathan and Roguine teaches claims 4 and 20, wherein,
	when the obtained read and write permission detection information indicates that the read-write permission is enabled, the determined factors affecting the security of the private key comprise a factor that no read and write protection is enabled for the memory (note paragraphs [0031] and [0044] of Swaminathan, application should be limited read and write permissions of application specific memory space; if test is successful, read and write are possible outside of applications memory space, i.e. no read and write protection is enabled);
	when the obtained repackaging detection information indicates a repackaged installation package, the determined factors affecting the security of the private key comprise a factor that the installation package of the digital wallet is not an original installation package (note paragraphs [0036] and [0046] of Swaminathan, detection information includes hash check of operation of application to determine if original application has been altered, i.e. repackaged); and
	when the obtained detection information for the private key storage mode indicates that the private key is completely stored, the determined factors affecting the security of the private key comprise a factor that the private key is completely stored .


7.	Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Swaminathan and Roguine as applied to claims 2 and 18 above, and further in view of Shin et al. (U.S. Patent Application Publication 2012/0137369; hereafter “Shin”).
	For claims 3 and 19, the combination of Swaminathan and Roguine teaches claims 2 and 18, wherein,
	when the obtained virus detection information indicates existence of a virus, the determined factors affecting the security of the private key comprise the existence of the virus (note paragraphs [0031] and [0043] of Swaminathan, application signature approval detects whether undesired application, e.g. malware, are not permitted to run on the system, i.e. virus existence information);
	when the obtained vulnerability detection information indicates existence of a vulnerability, the determined factors affecting the security of the private key comprise the existence of the vulnerability (note paragraph [0044] of Swaminathan, security detection information includes a prohibited operation test, i.e. vulnerability detection);
	when the obtained root permission detection information indicates enabling of a root permission, the determined factors affecting the security of the private key comprise the enabling of the root permission (note paragraphs [0034] and [0042] of 

	The combination of Swaminathan and Roguine differs from the claimed invention in that they fail to teach:
	when the obtained network transmission security detection information indicates an insecure transmission network, the determined factors affecting the security of the private key comprise the insecure transmission network.

	Shin teaches:
	when the obtained network transmission security detection information indicates an insecure transmission network, the determined factors affecting the security of the private key comprise the insecure transmission network (note paragraphs [0043] and [0098], security vulnerability is detected based on network connection and risky function, i.e. insecure network transmission).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Swaminathan and Roguine and the network security detection including risky function combined with insecure network connection of Shin. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of determining the safety of using a key by collecting security information about the .


8.	Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Swaminathan and Roguine as applied to claims 1 and 15 above, and further in view of Paczkowski et al. (U.S. Patent 9,613,208; hereafter ”Paczkowski”).
	For claims 6 and 22, the combination of Swaminathan and Roguine differs from the claimed invention in that they fail to teach:
	further comprising: detecting whether a security keyboard is installed in the electronic device in which the digital wallet is stored, and if a security keyboard is not installed in the electronic device, promoting the user to install a security keyboard.

	Paczkowski teaches;
	further comprising: detecting whether a security keyboard is installed in the electronic device in which the digital wallet is stored (note column 10, lines 8-20, detection is made to ensure peripheral hardware driver is in an uncompromised state, i.e. security keyboard is installed), and if a security keyboard is not installed in the electronic device, promoting the user to install a security keyboard (note column 10, lines 22-44, when comparison of hardware driver does not match uncompromised state, i.e. security keyboard is not installed, user is prompted with options in response including installing new hardware driver, i.e. install a security keyboard).

.


9.	Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over  the combination of Swaminathan and Roguine as applied to claims 1 and 15 above, and further in view of Ford et al. (U.S. Patent Application Publication 2015/0310188; hereafter “Ford”).
	For claims 7 and 23, the combination of Swaminathan and Roguine differs from the claimed invention in that they fail to teach:
	further comprising: detecting whether the digital wallet is configured with an address whitelist, and if the digital wallet is not configured with an address whitelist, promoting the user to configure an address whitelist, wherein the address whitelist comprises secure transaction addresses and contract addresses.

	Ford teaches:


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Swaminathan and Roguine and the creation of an address whitelist of Ford. One of ordinary skill would have been motivated to combine Swaminathan, Roguine and Ford because the creation of an address whitelist would increase security by limiting who should be able send and receive messages with the user (note paragraph [0128] of Ford).


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chinen et al. (U.S. Patent Application Publication 2010/0138656) teaches protecting key storage units (note paragraphs [0046]-[0047]) by monitoring security requirements including virus and spyware detection (note paragraph [0029]).

Li et al. (U.S. Patent Application Publication 2015/0242635) teaches app repacking detection (note paragraph [0019]).

Zhang (U.S. Patent Application Publication 2017/0277917) teaches a prompt to switch to a safe input soft keyboard (note paragraph [0027]).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.